DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the scope of the claim is unclear.  Claim 1 recites “a throttle opening device” and positively recites “a grip” and “a drive source” in the body of the claim.  Is the grip” and “the drive source” part of “the throttle opening device”? 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hengst (US 10,843,764).
Hengst discloses a throttle operating device comprising: a fixing member (48) which is fixed to a vicinity of a grip formed at a tip of a handlebar of a vehicle (see Fig 2A); a throttle lever (50) which is attached by extending from the fixing member (48) and configured to be pivoted while the grip is gripped (see Fig 2A); and a detection sensor (106) configured to detect a rotational operation angle of the throttle lever (50), wherein: a drive source (40) of a vehicle is controlled based on the rotational operation angle of the throttle lever (50) detected by the detection sensor (106); and a cover member (58) is provided to cover an opening of the fixing member (48), and the cover member (58) is formed with an accommodation portion (78) capable of accommodating the detection sensor (106) at a predetermined position (see Fig 10A). 
Re claim 2, a shaft member (60) which is connected to the throttle lever (50) and rotates around an axis (PA) in response to a rotational operation of the throttle lever (50); and a magnet (110) which can rotate together with the shaft member (60) in response to the rotational operation of the throttle lever (50), wherein the detection sensor (106) is attached to the cover member (58) at a position corresponding to the magnet (110) in the accommodation portion (78) and is configured to detect the rotational operation angle of the throttle lever (50) based on a magnetic change of the magnet (110) which rotates according to the throttle lever (50). 
Re claim 6, a sealing member for sealing an inside of the fixing member, wherein the cover member is configured to perform sealing by pressing the sealing member while being attached to the fixing member (see col. 8 lines 35-61).
Allowable Subject Matter
Claims 3-5 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9533571 		state of the art
US 8082819 		state of the art
JP 2010053836 	state of the art
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656